DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, 12-14, 19 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montena et al. (10,756,483).
Montena et al. (‘483) provides an apparatus for mating a connector with a structure, the apparatus comprising: an outer shell (130) of a torque sleeve, the outer shell forming an interior (132-134); an internal torque subassembly (110) disposed in the interior of the outer shell of the torque sleeve; and a unidirectional tooth mechanism (124) of the internal torque subassembly including a plurality of teeth, the unidirectional tooth mechanism configured to provide unidirectional slippage, the unidirectional slippage preventing a threshold torque from being exceeded in a first rotational direction while preventing slippage in a second rotational direction (Col. 3, lines 1-27); further comprising: at least one axial movement inhibiting structure (120) to prevent axial movement of a portion of the internal torque subassembly (Col. 6, lines 57-66); wherein the connector is an F-type connector (2)(Fig. 6) and the structure is a customer premises equipment device (Fig. 2); wherein the torque sleeve is separate from and configured to receive the connector.
The torque-limiting sleeve of Montena et al. (‘483), as disclosed, is designed to operate in the manner as cited in method claims 13, 14, 19 and 23 (see whole document and Col. 7, lines 35-59; Col. 8, lines 57-67; and, Col. 9, lines 1-15).
Allowable Subject Matter
Claims 2-5, 7-9, 11, 15-18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 2, 7, 8, 11, 15, 20 and 21 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the additional limitations introduced by claims 2, 7, 8, 11, 15, 20 and 21 distinguish the claimed invention over the prior  art of record considered as a whole, alone, or in part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/